 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-16-01286-PHX-DJH
10                        Plaintiff,                  DETENTION ORDER
11   v.
12   Andre Anthony Miller,
13                        Defendant.
14
15         On January 8, 2020, Defendant appeared before this Court for an initial appearance
16   regarding the Superseding Petition to Revoke Supervised Release (Doc. 65). The issue of
17   detention was submitted to the Court. The Court considered the Superseding Petition and
18   file in determining whether Defendant should be released on conditions set by the Court.
19         The Court finds that Defendant, having previously been convicted and placed on
20   supervised release, and having appeared before the Court in connection with a superseding
21   petition to revoke his supervised release, has failed to establish by clear and convincing
22   evidence that he is not likely to flee or pose a danger to the safety of the community if
23   released pursuant to Rule 46(d), and Rule 32.1(a)(6), Federal Rules of Criminal Procedure,
24   and 18 U.S.C. § 3143.
25          IT IS THEREFORE ORDERED that Defendant be detained pending further
26   proceedings.
27         Dated this 8th day of January, 2020.
28
                                                      Honorable Eileen S. Willett
                                                      United States Magistrate Judge
